         Case 1:17-cv-07572-ALC Document 166 Filed 11/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KNIGHT FIRST AMENDMENT INSTITUTE
AT COLUMBIA UNIVERSITY,

               Plaintiff,
                                                        17 Civ. 7572 (ALC)
               v.
                                                        NOTICE OF APPEAL
U.S. DEPARTMENT OF HOMELAND
SECURITY, U.S. CUSTOMS AND BORDER
PROTECTION, U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT, U.S.
CITIZENSHIP AND IMMIGRATION SERVICES,
U.S. DEPARTMENT OF JUSTICE, and U.S.
DEPARTMENT OF STATE,

               Defendants.


      Notice is hereby given that United States Immigration and Customs Enforcement, United
States Citizenship and Immigration Services, and United States Department of State, defendants in
the above-named case, hereby appeal to the United States Court of Appeals for the Second Circuit
from the Opinions and Orders entered in this action on September 13, 2019, September 23, 2019, and
September 14, 2020.

Dated:     New York, New York                Respectfully submitted,
           November 12, 2020
                                             AUDREY STRAUSS
                                             Acting United States Attorney for the
                                             Southern District of New York
                                             Attorney for Defendants-Appellants


                                             By:     /s/ Ellen Blain
                                             ELLEN BLAIN
                                             Assistant United States Attorney
                                             86 Chambers Street
                                             New York, New York 10007
                                             Tel.: (212) 637-2743
                                             Fax: (212) 637-2730
                                             E-mail: ellen.blain@usdoj.gov
         Case 1:17-cv-07572-ALC Document 166 Filed 11/11/20 Page 2 of 2



TO: Clerk of Court
    United States Court of Appeals for the Second Circuit
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

     Carrie DeCell
     Attorney for Plaintiff
     Knight First Amendment Institute at Columbia University
     475 Riverside Drive, Suite 302
     New York, New York 10115




                                               2
